DETAILED ACTION
Applicant’s amendments and remarks submitted 22 February 2021 have been entered and considered. Claims 1-20 are currently pending in this application. Claims 1-20 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by William L. Shaffer (Reg. No. 37,234) on 24 February 2021.
Replace claims 1-3, 5-8, 11-13, and 15-20 with the following:

Claim 1. A method of transferring a facial expression from a subject to a computer generated character where the subject was filmed in an uncontrolled environment with low-frequency, static illumination, the method comprising: 
receiving a plate with an image of the facial expression of the subject and an estimate of intrinsic parameters of a camera used to film the plate; 
generating a three-dimensional parameterized deformable model of [[the]]a face of the subject, the three-dimensional parameterized deformable model comprising a plurality of model parameters; 
generating, from the plate, an estimate of lighting conditions that illuminate the subject in the plate and albedo estimates for the three-dimensional parameterized deformable model; 
initially solving for the facial expression in the plate by executing a deformation solver to solve for at least some parameters of the three-dimensional parameterized deformable model with a differentiable renderer and shape-from-shading techniques, using as inputs, the three-dimensional parameterized deformable model, the estimated intrinsic camera parameters, the estimated lighting conditions and the albedo estimates over a first series of iterations to infer geometry of the facial expression of the subject in the plate and generate an intermediate facial mesh using a set of parameter values of the three-dimensional parameterized deformable model which result in an intermediate facial expression that approximates the facial expression of the subject in the plate; 
generating, from the intermediate facial mesh, refined albedo estimates for the three-dimensional parameterized deformable model; and 
subsequently solving for the facial expression in the plate by executing the deformation solver using the intermediate facial mesh, the estimated intrinsic camera parameters, the estimated lighting conditions and the refined albedo estimates as inputs over a second series of iterations to infer geometry of the facial expression of the subject in the plate and generate a final facial mesh using the set of parameter values of the three-dimensional parameterized deformable model which result in a final facial 

Claim 2. The method of claim 1, wherein, the three-dimensional parameterized deformable model comprises a plurality of blendshapes, each blendshape in the plurality of blendshapes representing a different facial expression of the subject and wherein, the set of parameter values of the three-dimensional parameterized deformable model blendshape weight value per each blendshape

Claim 3. The method of claim 2, wherein, the set of parameter values of the three-dimensional parameterized deformable model 

Claim 5. The method of claim 3, wherein, the computer-generated character includes a head that is sized or shaped differently than the head of the subject and the set of parameter values of the three-dimensional parameterized deformable model 

Claim 6. The method of claim 3, wherein, the plate is an image comprising more than a million pixels with each pixel having a particular RGB value[[,]] and wherein, during each iterationdeformation solver tries to minimize differences between the RGB values of the plate and RGB values of corresponding pixels in the rendered version of the three-dimensional parameterized deformable model.

Claim 7. The method of claim 6, wherein, an initial iteration of the initially solving for the facial expression in the plate comprises: 
rendering an initial facial mesh, generated from the three-dimensional parameterized deformable model, representing a neutral expression of the subject; 
trying to minimize differences between the RGB values of the plate and RGB values of the rendered initial facial mesh representing the neutral expression; and 
generating an updated facial mesh in which the facial expression of the subject in the updated facial mesh more closely matches the facial expression of the subject in the plate than 

Claim 8. The method of claim 7, wherein, , an output of current iteration is closer to actual representation of the facial expression of the subject in the plate than an output of the previous iteration.

Claim 11. The method of claim 1, wherein, the three dimensional parameterized deformable model of the face of the subject includes a facial rig generated by an artist who modifies a neutral expression of a generic human facial rig to better match the face of the subject.

Claim 12. A method of transferring a facial expression from a subject in a previously filmed performance to a computer generated character where the subject was filmed in an uncontrolled environment with low-frequency, static illumination, the method comprising: 
receiving digital footage of the previously filmed performance including a plurality of sequentially ordered plates each of which includes an image of the facial expression of the subject and receiving an estimate of intrinsic parameters of a camera used to film the plurality of plates; 
generating a three-dimensional parameterized deformable model of [[the]]a face of the subject, the three-dimensional parameterized model comprising a plurality of model parameters where different facial expressions of the subject can be obtained by varying values of the plurality of model parameters; 
generating, from one or more plates in the plurality of plates, an estimate of lighting conditions that illuminate the subject in each plate and albedo estimates at different vertices of the three-dimensional parameterized deformable model; 
generating a computer model of the previously filmed performance by, for each individual plate in the plurality of sequentially ordered plates, processing the individual 
executing a deformation solver to initially solve for at least some parameters of the three-dimensional parameterized deformable model with a differentiable renderer and shape-from-shading techniques, using as inputs, the three-dimensional parameterized deformable model, the estimated intrinsic camera parameters, the estimated lighting conditions and the albedo estimates over a first series of iterations to infer geometry of the facial expression of the subject in the plate and generate an intermediate facial mesh using a set of parameter values of the three-dimensional parameterized deformable model which result in an intermediate facial expression that approximates the facial expression of the subject in the plate; 
generating, from the intermediate facial mesh, refined albedo estimates at the different positions of the three-dimensional parameterized deformable model; and 
subsequently solving for the facial expression in the plate by executing the deformation solver using the intermediate facial mesh, the estimated intrinsic camera parameters, the estimated lighting conditions and the refined albedo estimates as inputs over a second series of iterations to infer geometry of the facial expression of the subject in the plate and generate a final facial mesh using the set of parameter values of the three-dimensional parameterized deformable model which result in a final facial expression that more closely matches the facial expression of the subject in the plate than 

Claim 13. The method of claim 12, wherein, the three-dimensional parameterized deformable model comprises a plurality of blendshapes, each blendshape in the plurality of blendshapes representing a different facial expression of the subject and wherein, the set of parameter values of the three-dimensional parameterized deformable model blendshape weight value per each blendshape

Claim 15. The method of claim 13, wherein, the set of parameter values of the three-dimensional parameterized deformable model 

Claim 16. The method of claim 15, wherein, the computer-generated character includes a head that is sized or shaped differently than the head of the subject and the set of parameter values of the three-dimensional parameterized deformable model 

Claim 17. The method of claim 15, wherein, each plate in the plurality of sequentially ordered plates is an image comprising more than a million pixels with each pixel having a particular RGB value[[,]] and wherein, during each iterationrenderer generates a rendering of the three-dimensional parameterized deformable model and the deformation solver tries to minimize differences between the RGB values of the plate and RGB values of corresponding pixels in the rendered version of the three-dimensional parameterized deformable model.

Claim 18. The method of claim 17, wherein, an initial iteration of the initially solving for the facial expression in the plate comprises: (i) rendering an initial facial mesh, generated from the three-dimensional parameterized deformable model, representing a neutral expression of the subject; (ii) trying to minimize differences between the RGB values of the plate and RGB values of the rendered initial facial mesh representing the neutral expression; and (iii) generating an updated facial mesh in which the facial expression of the subject in the updated facial mesh more closely matches the facial expression of the subject in the plate than 

Claim 19. The method of claim 18, wherein, for each additional iteration, an output of current iteration is closer to the actual representation of the subject in the plate than an output of the previous iteration.

Claim 20. The method of claim 12, wherein the three dimensional parameterized deformable model of the face of the subject includes a facial rig generated by an artist face of the subject.

Response to Arguments
Regarding section “Formal Matters”, the objections are hereby withdrawn in light of the applicant’s amendments and the examiner’s amendments above. 
Regarding section “Rejection Under 35 U.S. C. § 112”, the rejections are hereby withdrawn in light of the applicant’s amendments and the examiner’s amendments above.
Allowable Subject Matter
Independent claims 1 and 12 are allowed.
Regarding independent claims 1 and 12, as the 35 U.S. C. § 112 rejections have been withdrawn in light of the applicant’s amendments and the examiner’s amendments above, the examiner concludes that the claims 1 and 12 are allowed under same rationale provided in the statement of reasons for the indication of allowable subject matter which have been previously provided by the examiner in pages 17-22 of the non-final rejection dated 24 November 2020. 
Claims 2-11 and 13-20 are allowed as being dependent upon allowed independent claims 1 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAE WON YOON/Primary Examiner, Art Unit 2612